Citation Nr: 0214807	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for 
service-connected cervical spine strain.  

(The issues of entitlement to service connection for 
residuals of a left leg injury; service connection for 
bilateral hearing loss; and service connection for 
depression, claimed as secondary to service-connected 
cervical strain, will be discussed in a subsequent decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from February 1983 to February 
1986 and from May 1986 to May 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim of 
entitlement to service connection for residuals of a neck 
injury; residuals of a stress fracture of the left leg; 
bilateral hearing loss; and depression secondary to residuals 
of a neck injury.  The veteran filed a timely notice of 
disagreement (NOD) and the RO subsequently provided the 
veteran a statement of the case (SOC).  

In a subsequent rating decision dated in July 2000 the RO 
granted the veteran service connection for cervical spine 
strain, evaluated as 10 percent disabling, effective October 
15, 1998.  The veteran filed a timely NOD as to the initial 
rating assigned, and perfected his appeal to the Board 
regarding his left leg, hearing, and depression.  The RO 
issued an SOC in September 2000 as to the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected cervical spine strain.  In December 2000 
the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a left 
leg injury; service connection for depression, claimed as 
secondary to service-connected cervical strain; and service 
connection for bilateral hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing those 
issues.

The Board notes that the veteran requested a local hearing 
before an RO hearing officer, which was scheduled for 
November 21, 2000.  The veteran was notified of his scheduled 
hearing by letter dated November 3, 2000; however, he failed 
to appear.  


FINDING OF FACT

The veteran's service-connected cervical spine strain is 
manifested by no more than mild discomfort on motion and 
slight limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected cervical strain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5290 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that in July 1986 the 
veteran injured his neck while taking a shower.  He 
complained of pain but denied any weakness.  Examination 
revealed limitation of motion due to pain, and marked para-
cervical tenderness in the L6-7 area.  The veteran was 
diagnosed with muscle strain of the neck.  

In November 1987 the veteran continued to complain of neck 
pain with radiculopathy.  He was diagnosed with chronic 
mechanical neck strain.  X-rays in December 1987 revealed 
early posterior osteophyte formation at the C4-5 level.  The 
remainder of the examination was unremarkable.  In January 
1988 physical examination revealed no evidence of muscle 
spasm.  The veteran's neck was nontender, with full range of 
motion.  X-rays of the cervical spine were negative.  

The veteran was afforded a neurology consultation in July 
1989.  Examination revealed range of motion of his neck only 
slightly limited and slightly painful.  His motor skills, 
sensory tests, and reflexes were within normal limits.  The 
veteran was diagnosed with minor neck problems not causing 
headaches, and depression with somatic symptoms.  In 
September 1989, examination of the veteran's neck revealed 
full range of motion, no evidence of spasms, and no signs of 
muscle atrophy.  Examination of his upper and lower 
extremities was also essentially normal.  

In August 1996 it was noted that the veteran had full range 
of motion and a supple neck with no evidence of deformity.  
His extremities had good range of motion.  The veteran was 
diagnosed with degenerative joint disease of the cervical 
spine.  

The veteran was afforded a VA examination in February 2000, 
at which time he continued to complain of neck discomfort on 
movement of the cervical spine.  He denied any periods of 
significant flare-ups of neck discomfort.  He indicated that 
prolonged driving produced a burning and irritating sensation 
in his neck.  He also reported occasional tingling and 
numbness in his fingers.  The veteran denied any limitation 
in his daily activities due to his neck pain, but noted that 
he has limited himself to lifting no more than 100 pounds.  
At the time of examination the veteran was driving a truck 
for a living.  

Clinical evaluation revealed no apparent discomfort.  
Examination of the spine was negative to palpation.  There 
was no evidence of spasm or tenderness.  The veteran had 
range of motion of the cervical spine on flexion to 30 
degrees; extension to 30 degrees with complaint of mild 
discomfort; lateral flexion to 30 degrees bilaterally also 
with mild discomfort; bilateral rotation to 55 degrees 
without discomfort.  He had full range of motion of the 
lumbar spine without any discomfort.  Deep tendon reflexes in 
the upper and lower extremities were physiological and equal.  

There was no evidence of motor or sensory deficit, spasms, 
tenderness, or weakness.  The examiner noted that there was 
no postural abnormality or fixed deformity.  X-rays revealed 
no soft tissue swelling, bony abnormalities, or subluxation.  
The cervical lordosis was normal.  There was no evidence of 
acute injury or degenerative disc disease.  The diagnosis was 
chronic cervical strain.  

II.  Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence and the SOC provided by the RO in January and 
September 2000, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Additionally, the veteran has been advised that 
the VA would obtain evidence in support of his claim from 
government agencies and private medical records, when 
provided names, addresses, and approximate dates of treatment 
by the veteran.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that the Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The veteran's service-connected cervical spine strain is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, DC 5290.  Under that code, severe 
limitation of motion of the cervical spine is assigned an 
evaluation of 30 percent; moderate limitation is assigned 20 
percent; and slight limitation is assigned 10 percent.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2001).  

In the present case, the veteran's complaints have been of 
pain and limitation of motion.  Physical examinations have 
revealed good range of motion only slightly limited by pain.  
The veteran's neck has been described as supple with no 
evidence of deformity.  His motor skills, sensory, and 
reflexes have all been within normal limits.  Examiners have 
noted no evidence of spasms or atrophy.  

Most recently, the veteran's February 2000 VA examination 
revealed no evidence of spasm or tenderness.  The veteran's 
spine was negative to palpation.  He had good range of motion 
with only mild discomfort.  There was no evidence of motor or 
sensory deficit.  There was also no evidence of weakness, 
postural abnormality, or fixed deformity.  In addition, X-
rays were negative for evidence of any acute injury or 
degenerative disc disease.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected cervical strain is 
not moderate and does not warrant an evaluation of 20 percent 
under DC 5290.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  In 
the present case, there is no evidence of any additional 
functional loss due to pain or limitation of motion.  In 
fact, the veteran has continuously been noted to have good 
range of motion of the cervical spine.  During his most 
recent VA examination, the veteran had range of motion to 30 
degrees on flexion and extension with only mild discomfort.  
He had lateral flexion to 30 degrees, also with only mild 
discomfort.  The veteran had bilateral rotation to 55 degrees 
with no discomfort.  Furthermore, the veteran denied any 
periods of significant flare-ups of neck discomfort and 
denied any limitation in his daily activities due to his neck 
pain.  Therefore, the Board finds that pain and limitation of 
motion associated with the veteran's service-connected 
cervical spine strain does not cause additional functional 
limitation such as would warrant a higher evaluation pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has considered the potential applicability of other 
diagnostic codes, including Diagnostic Codes 5003 and 5287.  

Arthritis is evaluated under DC 5003.  Pursuant to that code, 
arthritis, when established by X-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  The 
veteran's most recent X-rays were negative for evidence of 
degenerative disc disease.  Furthermore his service-connected 
cervical strain is currently evaluated as 10 percent 
disabling based upon limitation of motion of his cervical 
spine.  As discussed above, a higher evaluation of 20 percent 
is not currently warranted.  

Ankylosis of the cervical spine is evaluated under DC 5287.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The veteran does not contend, nor does the medical record 
demonstrate, that ankylosis of the cervical spine is present.  
There is no medical evidence that the veteran's cervical 
spine is ankylosed.  Specifically, the veteran does not 
allege, nor is there any evidence, that his cervical spine is 
immobile or consolidated.  Evaluation of the veteran's 
disability under Diagnostic Code 5256 is accordingly not 
warranted.  

Therefore, the Board finds that the veteran's service-
connected cervical strain is most appropriately evaluated as 
10 percent disabling under DC 5290.  An evaluation of 20 
percent or higher is not warranted.  See DC's 5003, 5290.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in October 1998, has his 
cervical spine disability been more disabling than as 
currently rated under this decision.  


ORDER

An evaluation in excess of 10 percent for service-connected 
cervical spine strain is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

